—Appeal by the defendant from a judgment of the County Court, Nassau County (Cotter, J.), rendered July 25, 1996, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
There is no merit to the defendant’s contention that he was denied his rights to present a defense, to confrontation, and to effective cross-examination by the trial court’s ruling precluding the defense counsel from cross-examining the detectives regarding their method of obtaining a statement from another witness. Although proof tending to establish that a defendant’s admissions were fabricated or involuntarily obtained is not collateral and may not be excluded on that ground, a trial court may, in the exercise of its discretion, properly exclude such proof where it is too remote or speculative, or there is no good-faith basis for the proposed line of questioning (see Crane v Kentucky, 476 US 683; People v Hudy, 73 NY2d 40, 57; People v Graham, 55 NY2d 144; People v Barney, 277 AD2d 460; People v George, 197 AD2d 588, 589; People v Rodriguez, 191 AD2d 723; People v Stewart, 188 AD2d 626; People v Veras, 182 AD2d 729). In this case, the excluded line of questioning, which would *604have attempted to establish that the detectives fabricated the defendant’s confession or that the confession was involuntarily obtained, was purely speculative and lacked any factual basis (see People v Daniels, 225 AD2d 632; People v Pereda, 200 AD2d 774; People v Arthur, 186 AD2d 661, 663; People v Samuels, 119 AD2d 706). Accordingly, the trial court properly exercised its discretion in limiting the defense counsel’s cross-examination of the detectives. Santucci, J.P., Feuerstein, Luciano and Schmidt, JJ., concur.